Title: To Thomas Jefferson from Samuel Allyne Otis, 3 November 1808
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Office of the Secy Senate US 3d Novr 1808
                  
                  Agreeably to a standing order of Senate US, I lay before you, a copy of their proceedings in their Executive capacity, during the 1st Sess of the 10th Congress. 
                  I have the honour to be Your most humble Sert
                  
                     Sam A Otis 
                     
                  
               